t c memo united_states tax_court russell l voorhees petitioner v commissioner of internal revenue respondent docket no 6891-02l filed date russell l voorhees pro_se r bradley taylor for respondent memorandum findings_of_fact and opinion gerber judge respondent on date issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with regard to petitioner’s and taxable years determining to proceed with enforced collection including levy petitioner timely petitioned this court seeking to dispute the underlying merits of his tax_liabilities for and and to show that respondent’s determination to proceed with collection was an abuse_of_discretion on date respondent filed a motion for summary_judgment seeking to preclude petitioner from addressing the merits of his underlying tax_liabilities in a date order this court granted respondent’s motion with respect to the tax_year based on sec_6330 and denied respondent’s motion with respect to the year at trial petitioner conceded that he did not want to raise the underlying merits of his tax_liability which arose due to petitioner’s self-assessed tax_liability reflected in his tax_return the remaining issue for our consideration is whether respondent abused his discretion in refusing to accept petitioner’s offer_in_compromise all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact at the time of filing his petition petitioner resided in phoenix arizona on date petitioner filed his federal_income_tax return and on date respondent it may be noted that in a prior memorandum opinion the court granted a motion by respondent to dismiss ruth c voorhees from this proceeding for lack of jurisdiction voorhees v commissioner tcmemo_2002_289 issued a notice_of_deficiency for the tax_year determining a dollar_figure income_tax deficiency and penalties in the amounts of dollar_figure and dollar_figure petitioner filed a timely petition with this court in connection with his tax_return filed date and on date an agreed decision was entered reflecting a dollar_figure income_tax deficiency and no penalties or additions to tax for petitioner’s tax_year on date petitioner filed his income_tax return showing a balance due on date respondent issued petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing with respect to petitioner’s and outstanding income_tax liabilities which totaled dollar_figure including statutory additions petitioner requested a hearing and on date a face-to-face hearing was held between petitioner and respondent’s appeals officer on date petitioner submitted form_656 offer_in_compromise along with a form 433-a collection information statement for wage earners and self-employed individuals offering to pay dollar_figure in full payment of the outstanding liabilities at the time that petitioner offered dollar_figure in full settlement of more than dollar_figure in liabilities petitioner was paying dollar_figure per month on credit card debt subsequent to the rejection of petitioner’s offer petitioner was able to borrow dollar_figure on assets that he owned at the time of the consideration of his offer respondent rejected petitioner’s offer and countered with an offer to permit petitioner to make dollar_figure monthly installment payments to pay the outstanding liabilities petitioner rejected those terms and respondent on date issued a notice_of_determination advising petitioner that respondent intended to proceed with enforced collection petitioner filed an amended petition with this court on date opinion we have held in an order dated date that petitioner is precluded from contesting the underlying merits of his income_tax_liability and petitioner does not contest his self-assessed liability accordingly our review of the administrative determination is for abuse_of_discretion sec_6330 114_tc_604 petitioner contends there was an abuse_of_discretion due to respondent’s rejection of petitioner’s dollar_figure offer_in_compromise that decision was made based on information available to respondent showing that petitioner was able to satisfy the outstanding tax_liabilities petitioner contended at trial that the income_tax_liability should have been about one-half of the dollar_figure amount to which he had agreed in the decision entered date petitioner’s contention is based on his allegation that he signed a blank decision with the understanding that the income_tax deficiency would have been an amount approaching dollar_figure petitioner further alleges that upon receipt of the entered decision the amount of the agreed income_tax deficiency was almost double the amount he thought he had agreed to with respondent the court asked petitioner whether he had brought the alleged discrepancy to this court’s attention after the decision was entered in petitioner testified that it was not worth his effort or monetary cost at the time so he did nothing respondent argued that petitioner’s dollar_figure offer_in_compromise was based on petitioner’s belief that the wrong amount had been included in the decision sec_6320 and sec_6330 provide for a hearing in connection with certain collection activity by respondent under sec_6330 a taxpayer may raise the merits of the underlying liability if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability it is clear in this case that petitioner received a statutory_notice_of_deficiency and did have an opportunity to dispute such tax_liability under the statute and under the doctrine_of res_judicata it does not matter whether petitioner is now in a position to show that the outcome or holding resulting from that opportunity may be in error id in addition respondent has in all other respects complied with the requirements of sec_6330 so as to be entitled to proceed with collection of petitioner’s outstanding tax_liabilities for and we hold that there was no abuse_of_discretion in respondent’s determination to proceed with collection to reflect the foregoing decision will be entered for respondent
